Citation Nr: 0722698	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for entitlement to 
service connection for a nervous condition with stuttering. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2006, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

In the present case, service connection for chronic anxiety 
with stuttering was denied by the Board in January 1977 as 
the evidence did not show that the veteran had either a 
nervous disorder or speech defect during active service.  By 
means of a September 1981 rating action, the RO continued the 
denial of service connection for an acquired psychiatric 
disorder and denied service connection for posttraumatic 
stress disorder (PTSD) as their was no competent evidence of 
the disorder.  The veteran did not perfect a timely appeal of 
the 1981 rating action and it became final.  

In April 2004, the veteran requested to reopen his claim for 
service connection for a nervous disorder with stuttering.  
In connection with his appeal, he was provided a September 
2004 letter addressing the VCAA.  However, this notice letter 
is inadequate as it does not address the request to reopen 
the claim for service connection and fails to address what 
constitutes new and material evidence in the specific context 
of the request to reopen as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Court in Kent held that the VCAA requires, when notifying 
the appellant of what is "material" evidence in the context 
of a claim to reopen, that the notice letter describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Failure to 
provide notice of what constitutes "material evidence" is 
prejudicial to the appellant because it is a failure to 
provide him notice of a key element in substantiating his 
claim to reopen and effectively deprives him an opportunity 
to participate in the adjudication process.  See Kent.  

In light of the foregoing, remand is required so that the RO 
may issue the appellant a VCAA-compliant notice on the claim 
to reopen for service connection for low back pain and 
sinusitis.  Accordingly, the case is REMANDED for the 
following action:

The RO should send the veteran another 
VCAA notification regarding the issue of 
whether new and material evidence has 
been submitted to reopen claim for 
service connection for a nervous disorder 
with stuttering that complies with Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular, this 
letter must identify the evidence 
necessary to substantiate that element or 
elements required to establish service 
connection for a nervous condition with 
stuttering that were found insufficient 
in the previous final denials of his 
claim.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



